UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 APPRIO, INC.,

         Plaintiff,

                 v.                                         Civil Action No. 18-2180 (JDB)

 NEIL ZACCARI,

         Defendant.



                                              ORDER

       Upon consideration of [59] plaintiff’s motion under Fed. R. Civ. P. 56 for summary

judgment on breach of contract, and the entire record herein, and for the reasons stated in the

accompanying Memorandum Opinion, it is hereby

       ORDERED that [59] the motion for summary judgment is GRANTED; it is further

       ORDERED AND DECLARED that Zaccari assigned his right, title, and interest in and

to the CRR Software, as well as all trade secret, patent, copyright, mask work, and other intellectual

property rights with respect to he CRR Software, to Apprio; it is further

       ORDERED that because Zaccari has breached the Proprietary Information and

Assignment of Inventions Agreement, final judgment on Count I is entered on behalf of Apprio,

including designation of Apprio as the prevailing party; it is further

       ORDERED that Zaccari shall relinquish to Apprio all copies of the CRR Software and

related documentation in his possession; it is further

       ORDERED that Zaccari shall execute an assignment to Apprio designating Apprio as

owner of copyright TXu002082202 titled “CRR_Automated Search_Application”; it is further
       ORDERED that the deadline to file a motion for attorney’s fees under Fed. R. Civ. P.

54(d)(2)(B) is STAYED; it is further

       ORDERED that pursuant to L. Civ. R. 54.2, the parties will confer and attempt to reach

agreement on all fee issues; and it is further

       ORDERED that a status conference shall be set for April 29, 2022 at 10:00 AM in

Telephonic/VTC, at which the Court will (1) determine whether settlement of any and or all aspects

of the fee matter has been reached, (2) enter judgment for any fee on which agreement has been

reached, (3) make the determination regarding pending appeals required by paragraph (b) of L.

Civ. R. 54.2, and (4) set a schedule for completion of any fee litigation.

       SO ORDERED.




                                                                                 /s/
                                                                          JOHN D. BATES
                                                                     United States District Judge

Dated: March 31, 2022